Citation Nr: 0819031	
Decision Date: 06/09/08    Archive Date: 06/18/08

DOCKET NO.  04-40 999	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for a 
back disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The veteran had active duty from February 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2004 rating decision of the 
Department of Veterans' Affairs (VA), Regional Office (RO) 
located in Newark, New Jersey, denying the claim to reopen 
the issue of entitlement to service connection for a back 
disorder.

In August 2006, the Board remanded this appeal for further 
evidentiary development. In particular the Board noted that 
the RO in its July 2004 decision and November 2004 statement 
of the case, failed to reference a March 1952 rating 
decision. This decision reopened the previously denied 
January 1946 claim for service connection for a back 
disorder, and denied service connection on the merits.

In a claim to reopen it is vital to explain with 
particularity what specific evidence would constitute new and 
material evidence in the context of the prior final rating 
decision, here the March 1952 rating decision.

The Board in May 2007 again remanded this claim noting that 
the RO in a November 2006 letter as well as in its January 
2007 rating decision again failed to reference the March 1952 
rating decision. Stegall v. West, 11 Vet. App. 271 (1998).  
The case has now been returned to the Board for adjudication.

Whether a previously denied claim should be reopened is a 
jurisdictional matter that must be addressed before the Board 
may consider the underlying claim. See Barnett v. Brown, 83 
F.3d 1380 (Fed. Cir. 1996). Therefore, regardless of the RO's 
action, the Board must initially address the question of 
whether "new and material" evidence has been presented 
sufficient to reopen the claim of service connection. See 38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2007). As 
such, the claim has been so styled on the title page.

This case has been advanced on the docket by reason of the 
advanced age of the veteran. See 38 C.F.R. § 20.900 (c).



FINDINGS OF FACT

1. Entitlement to service connection for a back disorder was 
denied in a January 1946 rating decision.

2. In March 1952, the RO reopened and denied the veteran's 
claim for service connection for a back disorder.

3. The evidence associated with the claims file subsequent to 
the March 1952 rating decision does not tend to establish any 
material fact which was not previously of record, and fails 
to present a reasonable possibility of substantiating the 
claim.


CONCLUSION OF LAW

The March 1952 rating decision which denied entitlement to 
service connection for a back disorder is final; the evidence 
presented since the March 1952 rating decision is not new and 
material, and the claim is not reopened. 38 U.S.C.A. §§ 5108, 
7105 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.156, 20.1103 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The requirements of the Veterans Claims Assistance Act of 
2000 (VCAA) have been met. There is no issue as to providing 
an appropriate application form or completeness of the 
application. VA notified the appellant in April 2004, 
November 2006, January, June and August 2007 correspondence, 
as well as in the August 2006 and May 2007 Board Remands, and 
in the March 2008 supplemental statement of the case of the 
information and evidence needed to substantiate and complete 
a claim, to include notice of what part of that evidence is 
to be provided by the claimant and notice of what part VA 
will attempt to obtain. VA has fulfilled its duty to assist 
the claimant in obtaining identified and available evidence 
needed to substantiate a claim. VA informed the claimant of 
the need to submit all pertinent evidence in his possession, 
and provided adequate notice of how disability ratings and 
effective dates are assigned. The veteran has been adequately 
informed of the specific basis for the prior denial of his 
back claim. Kent v. Nicholson, 20 Vet. App. 1 (2006).

While the appellant did not receive full notice prior to the 
initial decision, after pertinent notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claim. The claimant was provided 
the opportunity to present pertinent evidence. In sum, there 
is no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.  The evidence discussed above rebuts any 
suggestion that VA's notice prejudiced the appellant.

Analysis

Entitlement to service connection for a back disorder was 
denied in January 1946.  That decision is final. 38 C.F.R. § 
20.1103.  Subsequently, in March 1952, the RO reopened the 
claim based on a medical record dated July 1951 from a Dr. 
Chaney.  The RO denied the veteran's claim of entitlement to 
service connection for a back disorder.  That decision is the 
last final decision. Id.

The law provides that if new and material evidence has been 
presented or secured with respect to matters that have been 
previously disallowed, those matters may be reopened and the 
former disposition reviewed. 38 U.S.C.A. § 5108.

New evidence means existing evidence not previously submitted 
to agency decision makers. Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim. 38 C.F.R. 
§ 3.156(a).

The United States Court of Appeals for Veterans Claims 
(Court) has held that in determining whether the evidence is 
new and material, the credibility of the newly presented 
evidence is to be presumed. See Kutscherousky v. West, 12 
Vet. App. 369, 371 (1999) (per curiam). The Board is required 
to give consideration to all of the evidence received since 
the March 1952 rating decision in light of the totality of 
the record. Hickson v. West, 12 Vet. App. 247, 251 (1999).

The evidence of record at the time of the March 1952 rating 
decision consisted of active duty service medical records, 
and the July 1951 medical report from Dr. Chaney.  

The records since the last final denial on the merits do not 
contain any new competent evidence linking, or even 
suggesting a link, between a current back disorder and the 
appellant's active duty service. The veteran has not 
submitted any new evidence to support his claim since 1952.  
Hence, there is no new and material evidence which would 
create a reasonable possibility of substantiating the claim.

While the statements of the veteran which express his belief 
that his disability began during service, or is due to some 
in-service incident are acknowledged, to the extent that he 
is attempting to present argument regarding the etiology or 
medical causation of disease or illnesses, he is not 
competent since it has not been shown that he has the 
necessary medical skills and training to offer opinions on 
such medical questions. Espiritu v. Derwinski, 2 Vet. App. 
492, 494-495 (1992). The veteran's contentions in this regard 
were previously of record and his current contentions, being 
essentially the same, are not new and material to his claim.

The evidence of record continues to be devoid of any 
competent evidence that the veteran incurred or aggravated a 
back disorder during service. The evidence presented since 
the March 1952 rating decision is merely cumulative of 
evidence that has already been considered. Therefore, the 
evidence submitted since the March 1952 rating decision does 
not raise a reasonable possibility of substantiating the 
veteran's claim. New and material evidence sufficient to 
reopen the claim of entitlement to service connection has not 
been submitted. 38 U.S.C.A. § 5108.

The claim is denied.

Because the claimant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen the finally 
disallowed claim, the benefit of the doubt doctrine is 
inapplicable. Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

New and material evidence not having been submitted to reopen 
the claim of entitlement to service connection for a back 
disorder, the appeal is denied.


____________________________________________
DEREK R. BROWN 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


